In a coram nobis proceeding, defendant appeals from an order of the County Court, Suffolk County, entered August 16, 1965, which, without a hearing, denied his application to vacate a judgment of said court, *944rendered June 15, 1964, convicting him of conspiracy, offering to bribe a police officer and bribing a public officer, upon a jury verdict, and imposing sentence. Order reversed, on the law and the facts; application granted to the extent of directing that a hearing be held upon the issues raised by the papers; matter remanded accordingly to the County Court, Suffolk County. In our opinion, a hearing should have been granted under the exceptional circumstances here presented. Brennan, Acting P. J., Rabin, Hopkins and Benjamin, JJ., concur; Hill, J., not voting.